Exhibit 10.3

EXPRESS SCRIPTS, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

OF 2005

(As amended and restated effective April 2, 2012)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             PAGE   1.   PURPOSE      1    2.   DEFINITIONS      1      2.1  

Accounting Date

     1      2.2  

Basic Company Credit

     1      2.3  

Beneficiary

     1      2.4  

Board

     1      2.5  

Business Day

     2      2.6  

Code

     2      2.7  

Committee

     2      2.8  

Common Stock

     2      2.9  

Common Stock Fund

     2      2.10  

Company

     2      2.11  

Company Credits

     2      2.12  

Compensation

     2      2.13  

Compensation Account(s)

     2      2.14  

Credit Date

     2      2.15  

Deferred Bonus

     3      2.16  

Deferred Compensation

     3      2.17  

Disability

     3      2.18  

Effective Date

     3      2.19  

Election

     3      2.20  

Employee

     3      2.21  

Fair Market Value

     3      2.22  

In-Service Account

     4      2.23  

Participant

     4      2.24  

Past Service Credit

     4      2.25  

Plan

     4      2.26  

Plan Year

     4      2.27  

Retirement

     4      2.28  

Retirement Account

     4      2.29  

Service Year

     5      2.30  

Special Bonus

     5      2.31  

Stock Unit(s)

     5      2.32  

Termination

     5    3.   ADMINISTRATION      5    4.   ELIGIBILITY      5    5.  
PARTICIPANT ACCOUNTS      6   



--------------------------------------------------------------------------------

6.   ELECTION TO PARTICIPATE      7      6.1  

In General

     7      6.2  

Investment Alternatives For Existing Balances

     7    7.   COMPANY CREDITS AND SPECIAL AND DEFERRED BONUSES      8      7.1
 

Vesting

     8      7.2  

Forfeiture

     9    8.   DISTRIBUTION      9      8.1  

Retirement Account

     9      8.2  

In-Service Account

     9      8.3  

Termination or Disability

     9      8.4  

Death

     10      8.5  

Form of Distribution

     10    9.   FINANCIAL HARDSHIP      10    10.   BENEFICIARY DESIGNATION     
11    11.   UNSECURED GENERAL CREDITOR STATUS OF EMPLOYEE      11    12.  
SHARES; ADJUSTMENTS IN EVENT OF CHANGES IN CAPITALIZATION      12    13.  
INALIENABILITY OF BENEFITS      12    14.   CLAIMS PROCEDURE      12    15.  
GOVERNING LAW      15    16.   AMENDMENTS      15    17.   TIME FOR PAYMENT     
15   



--------------------------------------------------------------------------------

EXPRESS SCRIPTS, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN OF 2005

1. PURPOSE

The purpose of this Express Scripts, Inc. Executive Deferred Compensation Plan
of 2005 (the “Plan”) is to provide eligible key employees of the Company with an
opportunity to defer compensation to be earned by them from the Company as a
means of saving for retirement or other future purposes and to provide such
employees with competitive retirement and capital accumulation benefits. In
addition, the Plan is intended to provide eligible key employees additional
incentive to remain employed by the Company and to attract certain
executive-level employees.

Express Scripts, Inc. previously adopted the Express Scripts, Inc. Executive
Deferred Compensation Plan, as amended and restated effective January 1, 2003
(“Prior Plan”). Effective December 31, 2004, Express Scripts, Inc. amended the
Prior Plan to cease future deferrals thereunder after December 31, 2004, and the
Prior Plan is intended to be grandfathered for purposes of Section 409A of the
Code. Effective January 1, 2005, Express Scripts, Inc. set forth in a separate
document the terms of the Plan, which apply to amounts deferred or that first
become vested hereunder after December 31, 2004. This document is an amendment
and restatement of the Plan in effect as of April 2, 2012 and reflects, among
other things, the assumption of the Plan by Express Scripts Holding Company. The
Plan and the Prior Plan shall continue to be set forth in separate documents,
and this amendment and restatement of the Plan does not amend the Prior Plan
that is intended to be grandfathered for purposes of Section 409A of the Code.
The Prior Plan and the Plan shall be considered one plan set forth in two
separate documents.

2. DEFINITIONS

The following definitions shall be applicable throughout the Plan:

2.1 Accounting Date.

“Accounting Date” means each Business Day on which a calculation concerning a
Participant’s Compensation Account is performed, or as otherwise defined by the
Committee.

2.2 Basic Company Credit.

“Basic Company Credit” means an amount, if any, credited to a Participant’s
Retirement Account as described in Section 7.

2.3 Beneficiary.

“Beneficiary” means the person or persons designated by the Participant in
accordance with Section 10, or if no person or persons are so designated, the
estate of a deceased Participant.

2.4 Board.

“Board” means the Board of Directors of Express Scripts Holding Company or its
designee.

 

1



--------------------------------------------------------------------------------

2.5 Business Day.

“Business Day” means a day on which the Nasdaq Global Select Market is open for
trading activity.

2.6 Code.

“Code” means the Internal Revenue Code of 1986, as amended.

2.7 Committee.

“Committee” means the Compensation Committee of the Board.

2.8 Common Stock.

“Common Stock” means the Common Stock, $0.01 par value, of Express Scripts
Holding Company.

2.9 Common Stock Fund.

“Common Stock Fund” means that investment option, approved by the Committee, in
which a Participant’s Compensation Accounts may be deemed to be invested and may
earn income (or incur losses) based on a hypothetical investment in Common
Stock.

2.10 Company.

“Company” means Express Scripts Holding Company, its divisions, subsidiaries and
affiliates.

2.11 Company Credits.

“Company Credits” means amounts credited as either Basic Company Credits or Past
Service Credits by the Company to Compensation Accounts, in the sole discretion
of the Committee, pursuant to Section 7.

2.12 Compensation.

“Compensation” means all (a) salary, commissions, payments under the Company’s
Annual Bonus Plan (but not expense or other reimbursement or allowances)
currently payable by the Company to a Participant, and (b) compensation in the
form of Common Stock which the Employee may elect to convert to Stock Units if
permitted by, and in accordance with, the terms of the grant of such
compensation. For purposes of this Plan, the Committee may determine the amounts
that will be considered Compensation with respect to any Participant.

2.13 Compensation Account(s).

“Compensation Account(s)” means the Retirement Account and/or the In-Service
Accounts.

2.14 Credit Date.

 

2



--------------------------------------------------------------------------------

“Credit Date” means each date on which Deferred Compensation is credited to
Compensation Accounts in accordance with rules prescribed by the Committee.

2.15 Deferred Bonus.

“Deferred Bonus” means an amount, if any, designated as such by the Committee
and credited to a Participant’s Compensation Account.

2.16 Deferred Compensation.

“Deferred Compensation” means the Compensation elected by the Participant to be
deferred pursuant to the Plan.

2.17 Disability.

“Disability” means the Participant (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company.

2.18 Effective Date.

“Effective Date” means the effective date of the Plan, January 1, 2005.

2.19 Election.

“Election” means a Participant’s delivery of a written notice of election to the
Committee or its designee electing to defer payment of a specified percentage of
his or her Compensation (in accordance with rules prescribed by the Committee)
either until Retirement, death or such other time as further permitted by the
Committee.

2.20 Employee.

“Employee” means an individual classified by the Committee as a full-time,
regular salaried employee of the Company.

2.21 Fair Market Value.

“Fair Market Value” means, as of any specified date, the closing sales price of
a share of Common Stock, as reported on the Nasdaq Global Select Market on that
date (or, if there are no sales on that date, the last preceding date on which
there was a sale), or, in the event the Common Stock is listed on a stock
exchange, the closing sales price of a share of Common Stock, as reported on
such exchange on that date (or, if there are no sales on that date, the last
preceding date on which there was a sale). In the absence of any listing of the
Common Stock on the Nasdaq Global Select Market or on any established stock
exchange, Fair Market Value means the fair market value of the Common Stock on
any specified date as determined in good faith by the Committee.

 

3



--------------------------------------------------------------------------------

2.22 In-Service Account.

“In-Service Account” means the account or accounts to which a Participant elects
to contribute Deferred Compensation and, to the extent permitted in an award as
described in Section 5, Special Bonuses and/or Deferred Bonuses, and from which,
pursuant to Section 8.2, distributions are made. The portion of any In-Service
Account which was not vested under the Prior Plan as of December 31, 2004 shall
be hypothetically transferred and credited to the In-Service Account under this
Plan and shall be subject to the vesting provisions hereunder from the date
first credited under the Prior Plan.

2.23 Participant.

“Participant” means an Employee selected by the Committee to be eligible to
participate in the Plan.

2.24 Past Service Credit.

“Past Service Credit” means an amount, if any, credited to a Participant’s
Retirement Account as described in Section 7.

2.25 Plan.

“Plan” means this Express Scripts, Inc. Executive Deferred Compensation Plan of
2005, as amended from time to time.

2.26 Plan Year.

“Plan Year” means the annual period commencing January 1 and ending the
following December 31.

2.27 Retirement.

“Retirement” means a Participant’s termination of employment after attaining age
55 and having a combination of full years of age plus Service Years totaling at
least 65.

2.28 Retirement Account.

“Retirement Account” means the account to which a Participant elects to
contribute Deferred Compensation and to which Company Credits, Special Bonuses
and/or Deferred Bonuses (subject to any election described in Section 5) are
made, and from which, pursuant to Section 8.1, distributions are made. The
portion of any Retirement Account which was not vested under the Prior Plan as
of December 31, 2004 shall be hypothetically transferred and credited to the
Retirement Account under this Plan and shall be subject to the vesting
provisions hereunder from the date first credited under the Prior Plan.

 

4



--------------------------------------------------------------------------------

2.29 Service Year.

“Service Year” means, as designated by the Committee, such year or portion
thereof during which the services have been rendered by a Participant for which
Compensation is payable.

2.30 Special Bonus.

“Special Bonus” means an amount, if any, designated as such by the Committee and
credited to a Participant’s Compensation Account.

2.31 Stock Unit(s).

“Stock Unit(s)” means the share equivalents credited to the Common Stock Fund of
a Participant’s Compensation Account in accordance with Sections 5, 6 and 7.

2.32 Termination.

“Termination” means termination of services as an Employee for any reason other
than Retirement. Such determination of whether a Termination has occurred shall
be made in a manner consistent with Section 409A of the Code and the regulations
and other guidance issued thereunder to avoid adverse tax consequences
thereunder.

3. ADMINISTRATION

Full power and authority to construe, interpret and administer the Plan shall be
vested in the Committee. This power and authority includes, but is not limited
to, selecting which Employees are eligible to participate in the Plan, selecting
Compensation eligible for deferral, selecting investment indices, establishing
the level of Company Credits (if any) to the Plan, establishing deferral terms
and conditions, receiving and approving beneficiary designation forms, and
adopting modifications, amendments and procedures as may be deemed necessary,
appropriate or convenient by the Committee. Decisions of the Committee shall be
final, conclusive and binding upon all parties. The Committee, in its sole
discretion, may delegate day-to-day administration of the Plan to an employee or
employees of the Company or to a third-party administrator. The Committee may
also rely on outside counsel, independent accountants or other consultants or
advisors for advice and assistance in fulfilling its administrative duties under
the Plan.

4. ELIGIBILITY

Employees at the vice-president level or higher shall be eligible to participate
in the Plan commencing on the first date they are employed by the Company in
such capacity; provided that if such date is on or after November 1 in any Plan
Year or if such Employee already participates in a deferred compensation
arrangement that would be aggregated with this Plan for purposes of Section 409A
of the Code and the regulations and guidance issued thereunder, such Employee
shall not be eligible to participate in the Plan until the following January 1.
The Committee shall have the ability to impose restrictions on the eligibility
of new Employees as it considers appropriate.

 

5



--------------------------------------------------------------------------------

5. PARTICIPANT ACCOUNTS

Upon a Participant’s initial election to participate in the Plan, there shall be
established a Retirement Account and an In-Service Account, as designated by the
Participant, to which there shall be credited any Deferred Compensation on or
after January 1, 2005 with respect to services performed subsequent to such
election as of each Credit Date. In addition, Company Credits, if any, made
pursuant to Section 7 shall be allocated to a Participant’s Retirement Account
in accordance with rules prescribed by the Committee. Each such Compensation
Account shall be credited (or debited) on each Accounting Date with income (or
loss) based upon a hypothetical investment in any one or more of the investment
options available under the Plan, as prescribed by the Committee for the
particular Compensation credited, which may include a Common Stock Fund. A
Participant shall make two separate investment elections, one with respect to
his or her Retirement Account and one with respect to his or her In-Service
Accounts; provided, however, that earnings and losses on Deferred Compensation
which relates to Compensation which would have been paid (absent the Election)
in Common Stock shall initially be measured by reference to a hypothetical
investment in the Common Stock Fund and shall be further subject to the terms of
the grant of such Compensation.

A Participant’s Special Bonus and/or Deferred Bonus, if any, to the extent not
yet deferred and vested under the Prior Plan as of December 31, 2004, shall be
credited to the Participant’s Retirement Account, unless the Agreement or award
providing for such bonus(es) provides that the Participant may elect to credit
any or all of such amounts to his or her In-Service Account and the Participant
so elects prior to the Plan Year in which such bonus(es) is earned and otherwise
in accordance with rules prescribed by the Committee.

Each Participant at any time may have no more than two In-Service Accounts under
this Plan and the Prior Plan, in the aggregate.

If all or any portion of a Participant’s Compensation Account(s) is measured by
a hypothetical investment in the Common Stock Fund, that portion of the
Participant’s Compensation Account(s) shall be credited on the first day of the
calendar quarter following each Credit Date with Stock Units equal to the number
of shares of Common Stock (including fractions of a share) that could have been
purchased with the amount of such Deferred Compensation (plus earnings and less
losses determined in accordance with the next sentence) at the Fair Market Value
on such first day of such calendar quarter. For the period between such Credit
Date and the first day of such calendar quarter, earnings and losses shall be
measured by reference to a hypothetical investment selected by the Committee. As
of any date for the payment of cash dividends on the Common Stock, the portion
of the Participant’s Compensation Account(s) invested in the Common Stock Fund
as of the dividend record date shall be credited with additional Stock Units
calculated by dividing (i) the product of (a) the dollar value of the dividend
declared in respect of a share of Common Stock multiplied by (b) the number of
Stock Units credited to the Participant’s Compensation Account(s) as of the
dividend record date by (ii) the Fair Market Value of a share of Common Stock on
the dividend payment date.

 

6



--------------------------------------------------------------------------------

6. ELECTION TO PARTICIPATE

6.1 In General.

Any Employee selected by the Committee to participate in the Plan may elect to
do so by delivering to the Committee or its designee an Election on a form
prescribed by the Committee, designating the Compensation Account to which the
Deferred Compensation is to be credited, electing the timing and form of
distribution (if applicable), and setting forth the manner in which such
Deferred Compensation shall be invested in accordance with Section 5. A
Participant’s initial Election must be filed at such time as designated by the
Committee, but in no event later than the day immediately preceding the first
day of the Plan Year to which such Election relates. A Participant may submit a
new Election for any subsequent year in order to change the election previously
made. Such subsequent Election must be filed at such time as designated by the
Committee, but in no event later than 15 days preceding the first day of the
Plan Year to which such subsequent Election relates. If a specific election has
not been made with respect to any Plan Year, the Election (if any) effective
with respect to the immediately preceding Plan Year shall remain in effect. An
effective Election may not be revoked or modified during a Plan Year with
respect to that Plan Year.

Subject to Section 4, newly employed or eligible Employees who are eligible to
participate in the Plan may elect to participate for the current Plan Year
within the first 30 days after commencing employment or becoming eligible. Such
election shall be effective on the first day of the month following the end of
such 30-day period and shall apply only with respect to Compensation earned
after the effective date of such election. Elections for subsequent Plan Years
shall be made in accordance with the preceding paragraph.

Notwithstanding anything herein to the contrary, for the Plan Year beginning
January 1, 2005, a Participant may elect to defer Compensation for such Plan
Year by delivering to the Committee or its designee an Election on a form
prescribed by the Committee on or before March 15, 2005 with respect to such
Compensation that has not been paid or become payable at the time of delivery of
such Election. Notwithstanding the provisos in Sections 8.1 and 8.2 or anything
else herein to the contrary, a Participant may change an Election as to the
timing and form of distribution (if applicable) under the Plan if such Election
is filed no later than December 31, 2007 in accordance with the rules
established by the Committee or its designee; provided, however, with respect to
an Election on or after January 1, 2006 and on or before December 31, 2006, the
Election may change the time and form of distribution only with respect to
amounts that would not otherwise be payable in 2006 and may not cause an amount
to be paid in 2006 that would not otherwise be payable in 2006; and, provided,
further, with respect to an Election on or after January 1, 2007 and on or
before December 31, 2007, the Election may change the time and form of
distribution only with respect to amounts that would not otherwise be payable in
2007 and may not cause an amount to be paid in 2007 that would not otherwise be
payable in 2007.

For the avoidance of doubt, any deferral election in effect under the Plan
immediately prior to this amendment and restatement shall continue and be
recognized as an Election hereunder for the year or other applicable period to
which it relates. In addition, the amount deemed credited to an account under
the Plan immediately prior to this amendment and restatement shall be credited
to the applicable Compensation Account(s) hereunder.

6.2 Investment Alternatives For Existing Balances.

A Participant may elect to change an existing selection as to the investment
alternatives in effect with respect to an existing Compensation Account (in
increments prescribed by the Committee) as often, and with such restrictions, as
determined by the Committee.

 

7



--------------------------------------------------------------------------------

7. COMPANY CREDITS AND SPECIAL AND DEFERRED BONUSES

In the sole discretion of the Committee, in a given Plan Year the Company may
credit a specified percentage of a Participant’s Compensation to the
Participant’s Retirement Account as a Basic Company Credit. The Committee, in
its sole discretion, may cause the Company to credit such Basic Company Credit
for all or any portion of the Participants in the Plan in such Plan Year.
Further, the Committee may cause the Company to credit a Deferred Bonus and/or a
Special Bonus to recognize significant efforts by Plan Participants as the
Committee, in its sole discretion, deems appropriate. In addition, the Committee
may cause the Company to credit a Past Service Credit to recognize past service
as the Committee, in its sole discretion, deems appropriate. Such Basic Company
Credit, Past Service Credit, Special Bonus and Deferred Bonus, if any, shall be
credited to a Participant’s Retirement Account (except as provided in any
election described in Section 5) and shall be subject to the limitations
determined appropriate by the Committee, including the limitation contained in
Section 8.3 and the limitations described below in this Section 7.

7.1 Vesting.

A Participant’s Deferred Compensation shall be immediately one-hundred percent
(100%) nonforfeitable upon being credited to such Participant’s Retirement or
In-Service Account; provided, however, that Deferred Compensation which relates
to restricted shares of Common Stock shall vest in accordance with the terms of
the restricted stock agreement to which they relate.

A Participant’s Basic Company Credit for a Plan Year shall become nonforfeitable
three (3) years after the end of the Plan Year to which such Basic Company
Credit relates.

A Participant’s Past Service Credit shall be fifty-percent (50%) nonforfeitable
upon being credited to his or her Retirement Account. The remaining
fifty-percent (50%) shall become nonforfeitable as follows: one (1) year after
the end of the Plan Year in which the Past Service Credit is credited to the
Participant’s Retirement Account, the Participant shall be one-third
(1/3) vested in the remaining fifty percent (50%); two (2) years after the end
of the Plan Year in which the Past Service Credit is credited to the
Participant’s Retirement Account, the Participant shall be two-thirds
(2/3) vested in the remaining fifty percent (50%); and three (3) years after the
end of the Plan Year in which the Past Service Credit is credited to the
Participant’s Retirement Account, the Participant shall be one-hundred percent
(100%) vested in the remaining fifty percent (50%). A Participant’s Special
Bonus and/or Deferred Bonus shall become vested in accordance with the terms of
the Agreement or award providing for such bonus(es).

Upon a Participant’s Termination for any reason other than death, Disability or
Retirement, he or she shall forfeit any nonvested benefits. Except as otherwise
provided in an award, a Participant shall have a one-hundred percent
(100%) nonforfeitable right to Basic Company Credits, Past Service Credits,
Special Bonuses and Deferred Bonuses upon becoming eligible for Retirement or
upon Termination due to death or Disability.

For the avoidance of doubt, amounts credited under this Plan prior to April 2,
2012 shall be subject to the vesting and forfeiture provisions of this Plan
after such date.

 

8



--------------------------------------------------------------------------------

7.2 Forfeiture.

Upon a Participant’s Termination or Retirement, the Company reserves the right
to withhold payment of a portion of a Participant’s Retirement Account
attributable to Basic Company Credits, Past Service Credits, Special Bonuses
and/or Deferred Bonuses made under Section 7 (and earnings thereon) in the event
the Committee determines that the Participant has violated the Company’s
standard noncompetition and nondisclosure agreement or any other employment
agreement executed by the Participant, or otherwise acts against the interests
of the Company, as determined by the Committee in its sole discretion.

8. DISTRIBUTION

8.1 Retirement Account.

In the event of a Participant’s Retirement, the Participant’s Retirement Account
shall be distributed at the time and in the manner elected by the Participant in
his or her Election. If no Election is made by a Participant as to the timing of
distribution or form of payment of his or her Retirement Account, upon the
Participant’s Retirement such account shall be paid in a single lump sum. A
Participant may change this election to provide for a later distribution date;
provided, that such election is filed in accordance with rules established by
the Committee, and (a) such election shall not take effect until at least 12
months after the date on which such election is properly filed, (b) the first
payment with respect to which such election is made shall be deferred for a
period of not less than 5 years from the date such payment would otherwise have
been made, and (c) any election related to a payment that was otherwise to be
made at a specified time may not be made less than 12 months prior to the date
of the first scheduled payment. Subject to the foregoing, the Election most
recently accepted by the Committee shall govern the payout of any benefits under
the Plan.

8.2 In-Service Account.

Deferred Compensation, Special Bonuses and/or Deferred Bonuses credited to a
Participant’s In-Service Account shall be distributed at the time and in the
manner elected by the Participant in his or her Election. A Participant may
extend the deferral period by notifying the Company in accordance with the terms
of the Plan and procedures established by the Committee. A previously elected
deferral period for an In-Service Account may be extended only one time;
provided, that such election is filed in accordance with rules established by
the Committee, and (a) such election shall not take effect until at least 12
months after the date on which such election is properly filed, (b) the first
payment with respect to which such election is made shall be deferred for a
period of not less than 5 years from the date such payment would otherwise have
been made, and (c) any election related to a payment that was otherwise to be
made at a specified time may not be made less than 12 months prior to the date
of the first scheduled payment. Subject to the foregoing, the Election most
recently accepted by the Committee shall govern the payout of any benefits under
the Plan.

8.3 Termination or Disability.

In the event of a Participant’s Termination or Disability, the Participant’s
vested Compensation Accounts shall be distributed in a single lump sum to such
Participant 30 days after his or her Termination or Disability. Upon
Termination, all unvested amounts shall be immediately forfeited and removed
from the Participant’s Accounts.

 

9



--------------------------------------------------------------------------------

8.4 Death.

In the event of the Participant’s death (a) while in the employment of the
Company or (b) after the Participant’s Termination but prior to the payment of
such Participant’s Compensation Accounts pursuant to Section 8.3, the Company
shall pay the following amounts to the Participant’s Beneficiary in a single
lump sum 30 days after the Participant’s date of death:

 

  (1) the remaining amounts, if any, in a Participant’s In-Service Account; and

 

  (2) the amounts in the Participant’s Retirement Account.

In the event of the Participant’s death following Retirement, the Company shall
pay the amount in the Participant’s Retirement Account to the Participant’s
Beneficiary in the form and at the time elected by the Participant pursuant to
Section 6.1.

8.5 Form of Distribution.

Distribution of a Participant’s Compensation Accounts shall be made in cash;
provided that, any amounts in a Participant’s Compensation Accounts invested in
the Common Stock Fund shall be distributed to the Participant in whole shares of
Common Stock with fractional shares paid in cash.

When required, the Company shall withhold from any distribution of cash or
Common Stock to a Participant or other person under this Plan an amount
sufficient to cover any required withholding taxes, including the Participant’s
social security and Medicare taxes (FICA) and federal, state and local income
tax with respect to income arising from payment of the Award. The Company shall
have the right to require the payment of any such taxes before issuing any
Common Stock comprising a part of such distribution. In lieu of all or any part
of a cash payment from a person receiving Common Stock under this Plan, the
Committee may permit a person to cover all or any part of the required
withholdings, and to cover any additional withholdings up to the amount needed
to cover the person’s full FICA and federal, state and local income tax with
respect to income arising from payment the Common Stock portion of such
distribution, through a reduction of the numbers of shares of Common Stock
delivered to such person or a delivery or tender to the Company of other shares
of Common Stock held by such person, in each case valued in the same manner as
used in computing the withholding taxes under applicable laws.

9. FINANCIAL HARDSHIP

Upon the written request of a Participant or a Participant’s legal
representative and a finding that continued deferral will result in an
unforeseeable financial emergency to the Participant, the Committee (in its sole
discretion) may authorize (a) the payment of all or a part of a Participant’s
Compensation Accounts representing Deferred Compensation and earnings thereon in
a single lump sum prior to his or her ceasing to be a Participant, or (b) a
Participant to cease contributing Deferred Compensation to the Plan during a
Plan Year. It is intended that the Committee’s determinations as to whether the
Participant has suffered an “unforeseeable financial emergency”

 

10



--------------------------------------------------------------------------------

shall be made consistent with the requirements under Section 409A of the Code
and the regulations and guidance thereunder. An “unforeseeable financial
emergency” means a severe financial hardship to the Participant, the
Participant’s spouse, the Participant’s beneficiary or the Participant’s
dependent (as defined in Code Section 152, without regard to Sections 152(b),
(b)(2) and (d)(1)(B)); loss of the Participant’s property due to casualty; or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. Any amounts distributed with
respect to an emergency shall not exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved by the cancellation of the Participant’s deferral election
under this Plan or through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
The Committee may adopt procedures for determining when a hardship situation
exists, including the use of independent advisors to make such determinations.

Any Participant receiving a hardship distribution may have no further amounts
deferred under this Plan for a period of one year from the date of such
distribution, and any subsequent deferral may only begin at the beginning of a
subsequent Plan Year and in accordance with the procedures in Section 6. The
Participant shall not repay to the Company amounts distributed pursuant to this
Section 9.

10. BENEFICIARY DESIGNATION

A Participant may designate one or more persons (including a trust) to whom or
to which payments are to be made if the Participant dies before receiving
distribution of all amounts due under the Plan. A Beneficiary designation made
under the Prior Plan shall apply to this Plan, unless subsequently changed as
provided herein. A Participant may, at any time, elect to change the designation
of a Beneficiary. A designation of Beneficiary will be effective only after the
signed designation of Beneficiary is filed with the Committee or its designee
while the Participant is alive and will cancel all designations of Beneficiary
signed and filed earlier, including any designations of Beneficiary made under
the Prior Plan. If the Participant fails to designate a Beneficiary as provided
above or if all of a Participant’s Beneficiaries predecease him or her and he or
she fails to designate a new Beneficiary, the remaining unpaid amounts shall be
paid in one lump sum to the estate of such Participant. If all Beneficiaries of
the Participant die after the Participant but before complete payment of all
amounts due hereunder, the remaining unpaid amounts shall be paid in one lump
sum to the estate of the last to die of such Beneficiaries.

11. UNSECURED GENERAL CREDITOR STATUS OF EMPLOYEE

The payments to Participants and their Beneficiaries hereunder shall be made
from the general corporate assets of the Company. No person shall have any
interest in any such assets by virtue of the provisions of this Plan. The
Company’s obligation hereunder shall be an unfunded and unsecured promise to pay
money in the future. To the extent that any person acquires a right to receive
payments from the Company under the provisions hereof, such right shall be no
greater than the right of any unsecured general creditor of the Company; no such
person shall have nor acquire any legal or equitable right, interest or claim in
or to any property or assets of the Company. Any accounts maintained under this
Plan shall be hypothetical in nature and shall be maintained for bookkeeping
purposes only. Neither the Plan nor any account shall hold any actual funds or
assets.

 

11



--------------------------------------------------------------------------------

12. SHARES; ADJUSTMENTS IN EVENT OF CHANGES IN CAPITALIZATION

An aggregate of 100,000 split-adjusted shares of common stock of Express
Scripts, Inc. were initially allocated to the Prior Plan and reserved for the
distribution of Compensation Accounts as described in Section 8.5 thereof. An
additional 750,000 shares of Express Scripts, Inc. common stock were
subsequently allocated to the Prior Plan, subject to adjustment under Section 12
thereof. Any shares allocated under the terms of the Prior Plan shall be deemed
allocated under this Plan since the Prior Plan and this Plan are considered one
plan set forth in two separate documents. Effective April 2, 2012, as a result
of the assumption of the Plan by Express Scripts Holding Company, the shares of
common stock of Express Scripts, Inc. were replaced with shares of Common Stock
of the Company and an aggregate of 5,893,208 shares of Common Stock of the
Company remained available under the Plan, including any shares allocated under
the Prior Plan, as adjusted and subject to adjustment hereunder. The Company
may, in its discretion, use shares held in the Treasury under this Plan in lieu
of authorized but unissued shares of Common Stock.

In the event of any change in the outstanding Common Stock of the Company by
reason of any stock split, share dividend, recapitalization, merger,
consolidation, reorganization, combination, or exchange or reclassification of
shares, split-up, split-off, spin-off, liquidation or other similar change in
capitalization, or any distribution to common shareholders other than cash
dividends, the number or kind of shares or Stock Units that may be credited
under the Plan shall be automatically adjusted so that the proportionate
interest of the Participants shall be maintained as before the occurrence of
such event. Such adjustment shall be conclusive and binding for all purposes of
the Plan.

13. INALIENABILITY OF BENEFITS

The interests of the Participants and their Beneficiaries under the Plan may not
in any way be voluntarily or involuntarily transferred, alienated or assigned,
nor subject to attachment, execution, garnishment or other such equitable or
legal process. A Participant or Beneficiary cannot waive the provisions of this
Section 13.

14. CLAIMS PROCEDURE

Any Participant, Beneficiary or any other person claiming benefits, eligibility,
participation or any other right or interest under this Plan may file a written
claim setting forth the basis of the claim with the Chief Executive Officer of
the Company (“CEO”). A written notice of the CEO’s disposition of any such claim
shall be furnished to the claimant within a reasonable time (not to exceed
ninety (90) days) after the claim is received by the CEO. Notwithstanding the
foregoing, the CEO may have additional time (not to exceed ninety (90) days) to
decide the claim if special circumstances exist, provided that he advises the
claimant, in writing and prior to the end of the initial ninety (90) day period,
of the special circumstances giving rise to the need for additional time and the
date on which he expects to decide the claim. If the claim is denied, in whole
or in part, the notice of disposition shall include the specific reason for the
denial, identify the specific provisions of the Plan upon which the denial is
based, describe any additional material or information necessary to perfect the
claim, explain why that material or information is necessary and describe the
Plan’s review procedures, including the timeframes thereunder for a claimant to
file a request for review and for the Committee to decide the claim. The notice
shall also include a statement advising the claimant of his right to bring a
civil action if his claim is denied, in whole or in part, upon review.

 

12



--------------------------------------------------------------------------------

Within sixty (60) days after receiving the written notice of the CEO’s
disposition of the claim, the claimant may request, in writing, review by the
Committee of the CEO’s decision regarding his claim. Upon written request, the
claimant shall be entitled to a review meeting with the Committee to present
reasons why the claim should be allowed. The claimant or his authorized
representative may submit a written statement in support of his claim, together
with such comments, information and material relating to the claim, as he deems
necessary or appropriate. The claimant or his duly authorized representative
shall be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information which are relevant to
the claimant’s claim and its review. If the claimant does not request review
within sixty (60) days after receiving written notice of the CEO’s disposition
of the claim, the claimant shall be deemed to have accepted the CEO’s written
disposition.

The Committee shall make its decision on review and provide written notice
thereof to the claimant within a reasonable time (not to exceed sixty (60) days)
after the claim is received by the Committee. Notwithstanding the foregoing, the
Committee may have additional time (not to exceed sixty (60) days) to decide the
claim if special circumstances exist provided that the Committee advises the
claimant, in writing, prior to the end of the initial sixty (60) day period, of
the special circumstances giving rise to the need for additional time and the
date on which it expects to decide the claim. In no event shall the Committee
have more than one hundred twenty (120) days following its receipt of the
claimant’s request for review to provide the claimant with written notice of its
decision. The Committee shall have the right to request of and receive from
claimant such additional information, documents or other evidence as the
Committee may reasonably require. In the event that the Committee requests such
additional information from the claimant, the period for making the benefit
determination on review shall not take into account the period beginning on the
date on which the Committee notifies the claimant in writing of the need for
additional information and ending on the date on which the claimant responds to
the request for additional information.

If the claim is denied upon review, in whole or in part, the notice of
disposition shall include the specific reason for the denial, identify the
specific provision of the Plan upon which the denial is based, include a
statement advising the claimant of his right to receive, upon written request
and free of charge, reasonable access to and copies of all documents, records
and other information which are relevant to the claimant’s claim and include a
statement advising the claimant of his right to bring a civil action under
Section 502(a) of the Act if his claim is denied, in whole or in part, upon
review.

Notwithstanding anything herein, if a claimant is denied a benefit because he or
she is determined not to be disabled and he or she makes a claim pursuant to
such denial, the provisions of this paragraph shall apply. Upon receipt of a
claim, the reply period shall be forty-five (45) days. If, prior to the end of
such 45-day period, the claims reviewer determines that, due to matters beyond
the control of the Plan, a decision cannot be rendered, the period for making
the determination may be extended for up to thirty (30) days, and the claims
reviewer shall notify the claimant, prior to the expiration of such 45-day
period, of the circumstances requiring an extension and the date by which the
Plan expects to render a decision. If, prior to the end of the first 30-day
extension period, the

 

13



--------------------------------------------------------------------------------

claims reviewer determines that, due to matters beyond the control of the Plan,
a decision cannot be rendered within that extension period, the period for
making the determination may be extended for up to an additional thirty
(30) days, and the claims reviewer shall notify the claimant, prior to the
expiration of the first 30-day extension period, of the circumstances requiring
the extension and the date by which the Plan expects to render a decision. In
the case of any extension described in this paragraph, the notice of extension
shall specifically explain the standards on which entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and the
additional information needed to resolve those issues, and the claimant shall be
afforded forty-five (45) days within which to provide the specified information.
If information is requested, the period for making the benefit determination
shall be tolled from the date on which notification of an extension is sent to
the claimant until the date on which the claimant responds to the request for
information. Within one hundred eighty (180) days after receiving the written
notice of an adverse disposition of the claim, the claimant may request in
writing, and shall be entitled to, a review of the benefit determination. In
deciding an appeal of any adverse benefit determination that is based in whole
or in part on a medical judgment, the Plan shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment. Such health care professional shall
be an individual who is neither an individual who was consulted in connection
with the adverse benefit determination that is the subject of the appeal nor the
subordinate of any such individual. The medical or vocational experts whose
advice was obtained on behalf of the Plan in connection with the claimant’s
adverse benefit determination will be identified to the claimant. If the
claimant does not request a review within one hundred eighty (180) days after
receiving written notice of the original’s disposition of the claim, the
claimant shall be deemed to have accepted the original written disposition. A
decision on review shall be rendered in writing by the Plan within a reasonable
period of time, but ordinarily not later than forty-five (45) days after receipt
of the claimant’s request for review by the Plan, unless the Plan determines
that special circumstances require an extension of time for processing the
claim. If the Plan determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial forty-five (45) period. In no event
shall such extension exceed a period of forty-five (45) days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan expects to render
the determination on review. In the event the extension is due to a claimant’s
failure to submit information necessary to decide the claim, the claimant shall
be afforded forty-five (45) days within which to provide the specified
information, and the period for making the benefit determination on review shall
be tolled from the date on which notification of the extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information.

For purposes of this Section, a document, record or information will be
considered “relevant’ if it (a) was relied upon by the CEO or Committee, as
applicable, in making the benefit decision, (b) was submitted, considered or
generated in the course of making such decision, even if it was not relied upon
in making those decisions, or (c) demonstrates compliance with the
administrative processes and safeguards established by the Plan to insure that
the terms of the Plan have been followed and applied consistently.

 

14



--------------------------------------------------------------------------------

To the extent permitted by law, a decision on review by the Committee shall be
binding and conclusive upon all persons whomsoever. Completion of the claims
procedure described in this Section shall be a mandatory precondition that must
be complied with prior to commencement of a legal or equitable action in
connection with the Plan by a person claiming rights under the Plan, or by
another person claiming rights through such a person. The Committee may, in its
sole discretion, waive these procedures as a mandatory precondition to such an
action.

15. GOVERNING LAW

The provisions of this plan shall be interpreted and construed in accordance
with the laws of the State of Missouri, except to the extent preempted by
Federal law.

16. AMENDMENTS

The Committee may amend, alter or terminate this Plan at any time without the
prior approval of the Board; provided, however, that the Committee may not,
without approval by the Board, materially increase the benefits accruing to
Participants under the Plan.

17. TIME FOR PAYMENT

Notwithstanding anything herein to the contrary, in the event that a Participant
is determined to be a specified employee in accordance with Section 409A of the
Code and the regulations and other guidance issued thereunder for purposes of
any payment on termination of employment under this Plan, such payment(s) shall
be made or begin, as applicable, on the first payroll date which is more than
six months following the date of separation from service, to the extent required
to avoid the adverse tax consequences to the Participant under Section 409A of
the Internal Revenue Code of 1986, as amended.

All payments due and payable under the Plan on a fixed date shall be deemed to
be made upon such fixed date if such payment is made on such date or a later
date within the same calendar year or, if later, by the fifteenth day of the
third calendar month following the specified date (provided the Participant is
not entitled, directly or indirectly, to designate the taxable year of the
payment). In addition, a payment is treated as made upon a fixed date under the
Plan if the payment is made no earlier than 30 days before the designated
payment date and the service provider is not permitted, directly or indirectly,
to designate the taxable year of the payment.

IN WITNESS WHEREOF, this amendment and restatement to the Plan is effective as
of April 2, 2012.

 

EXPRESS SCRIPTS HOLDING COMPANY

 

By:

   

Title:

   

 

15